                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:20-CV-211-FDW-DCK

 JUDICIAL WATCH, INC.,                              )
                                                    )
               Plaintiff,                           )
                                                    )
    v.                                              )       ORDER
                                                    )
 NORTH         CAROLINA;         THE      NORTH     )
 CAROLINA           STATE         BOARD         OF  )
 ELECTIONS; KAREN BRINSON BELL, in                  )
 her capacity as the Executive Director of the      )
 North Carolina State Board of Elections; THE       )
 MECKLENBURG COUNTY BOARD OF                        )
 ELECTIONS; MICHAEL G. DICKERSON, in                )
 his official capacity as the Director of Elections )
 for Mecklenburg County; CAROL HILL                 )
 WILLIAMS, in her capacity as the Chair of the      )
 Mecklenburg County Board of Elections; THE         )
 GUILFORD          COUNTY         BOARD         OF  )
 ELECTIONS; CHARLIE COLLICUTT, in his               )
 official capacity as Director of Elections for     )
 Guilford County; and HORACE KIMEL, JR.,            )
 in his capacity as Chair of the Guilford County    )
 Board of Elections,                                )
                                                    )
                 Defendants.                        )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit (Robert D. Popper)” (Document No. 2) filed by Mark A. Jones, concerning

Robert D. Popper on April 9, 2020. Robert D. Popper seeks to appear as counsel pro hac vice for

Plaintiff Judicial Watch, Inc.   Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.
       IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 2) is GRANTED. Robert D. Popper

is hereby admitted pro hac vice to represent Plaintiff Judicial Watch, Inc.




                                     Signed: April 9, 2020




                                                  2
